Pee Cubiam.
The essentials of jurisdiction are these: (1) The court must have cognizance of the class of eases to which the one to he adjudged belongs; (2) the proper parties must be present; (3) the point decided must be, in substance and effect, within the issue. Thompson v. Humphrey, 179 N. C., 44, 35; McIntosh’s Prac. & Pro., sec. 6.
In this case the second essential is lacking; the defendant was not in court. Every corporation having property or doing business in this State, whether incorporated under its laws or not, shall have an officer or agent in this State upon whom process in all actions or proceedings against it can he served, and if it has no such agent process may be served by leaving a copy with the Secretary of State. O. S., 1137; Lunceford v. Association, 190 N. C., 314.
The defendant is a foreign corporation. It neither owned property nor was doing business in the State when the first or the second attempted service of process was made on the Secretary of State. This question was not before Judge Moore. He merely held that the motion for an alias summons was made within the time allowed by the law.
Judgment affirmed.